Citation Nr: 1130662	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-44 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009.

2.  Entitlement to restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1973 to 
July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The November 2008 rating decision reduced the disability rating for lumbar spine disability from 20 percent to 
10 percent and reduced the disability rating for left lower extremity disability from 40 percent to noncompensable.  

The Veteran indicated in his March 2009 notice of disagreement (NOD) that he objected to the reduction in disability ratings for lumbar spine disability and left lower extremity disability.  The Veteran did not request an increased rating in excess of the pre-reduction ratings of 20 and 40 percent, so no increased rating claim is on appeal.  However, the appeal was erroneously certified as an increased rating claim in June 2010.  Notwithstanding this characterization of the issue by VA, the issues on appeal are not increased ratings, but rather entitlement to restoration of the ratings that had been reduced.  The Board finds that there was no harm to the Veteran at the April 2011 Board hearing or elsewhere by characterizing the appeal as a claim for an increased rating.  VA explained to the Veteran what criteria needed to be met to obtain a higher rating, which for increased rating includes all of the same questions that are addressed for the restoration issue.  The Veteran is advised to file an increased claim with the RO if he desires disability ratings in excess of those which have been originally assigned.

In a February 2011 rating decision and Supplemental Statement of the Case (SSOC), the Roanoke RO granted a 10 percent rating for left lower extremity disability.  Although the RO granted a higher 10 percent rating for left lower extremity disability, inasmuch as it only represents a partial restoration, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for restoration of the 40 percent rating for left lower extremity remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Roanoke, Virginia, in April 2011.  A transcript of that hearing is associated with the claims file.  In June 2011, the Veteran, through his representative, submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran was given proper due process notice as to the procedures and rights under 38 C.F.R. § 3.105, as it relates to implementation of a reduction of ratings for the service-connected lumbar spine disability and left lower extremity disability.

2.  A VA range of motion summary in April 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  Left and Right Lateral flexion were 0 to 30 degrees.  Left and Right Rotation were 0 to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

3.  The evidence of record at the time of the November 2008 rating decision reducing the evaluation for the Veteran's service-connected lumbar spine disability from 20 to 10 percent demonstrated material improvement in the disability.  

4.  In the April 2008 VA examination, the Veteran reported pain that radiated to the left leg.  The VA examiner reported no numbness or permanent root involvement.  The VA examiner reported motor and sensory function were within normal limits.  

5.  The evidence of record at the time of the November 2008 rating decision reducing the evaluation for the Veteran's service-connected left lower extremity disability from 40 percent to noncompensable demonstrated material improvement in the disability.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 5237 (2010).

2.  The criteria for restoration of a 40 percent rating for left lower extremity disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8599-8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the restoration/propriety of a reduction appeal for the service-connected lumbar spine disability and left lower extremity disability, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim.

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected lumbar spine disability and left lower extremity disability.  Specifically, a August 2008 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the August 2008 proposal also informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2010).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a November 2008 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the November 2008 reduction rating decision provided that, 60 days following the November 2008 decision, 
February 1, 2009, the reduction would take effect.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rating Reduction / Restoration Criteria

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

Lumbar Spine Disability Reduction

The Veteran contends that the reduction of the lumbar spine disability rating was improper and that the 20 percent evaluation should be restored.  He testified at the April 2011 Board hearing that he continued to have back pain on a daily basis, especially with sitting and standing; he said that he had to take medication for the pain and wear a back brace prescribed by VA.  The Veteran reported that his back symptoms had not changed since separation from service.  The Veteran also testified that he suffered muscle cramps and tenderness of the lower back.  

The Board notes that the Veteran is competent to report that he has experienced back pain since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran's testimony presented at the April 2011 Board hearing goes to the question of whether the back symptomatology has shown improvement since the November 2008 rating action.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 
12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In an August 2003 VA spine examination, the Veteran reported difficulty bending forward.  The Veteran also reported constant sharp pain and wearing a back brace.  The VA examiner reported that the paraspinal muscles were tender on palpation.  A VA range of motion summary in August 2003 indicated that the Veteran's forward flexion was 0 to 70 degrees.  Extension was 0 to 30 degrees.  Side to side bending was 20 degrees with minimal discomfort.  In a September 2005 VA treatment record, forward flexion was 0 to 50 degrees.  

A VA post-operative spine surgery examination was conducted in October 2005.  A VA range of motion summary in October 2005 indicated that the Veteran's forward flexion was 0 to 45 degrees.  Extension was to 0 degrees.  Left and Right Lateral flexion were 0 to 15 degrees.  Left and Right Rotation were 0 to 10 degrees.  There was also fatigue noted on repetitive motion.  In a June 2006 VA treatment record, the Veteran had excellent range of motion of the lumbar spine, almost being able to bend down and touch his toes.  

In the April 2008 VA examination, the Veteran reported constant back pain.  From 1 to 10 (10 being the worst pain) the Veteran's pain level was 1.  The Veteran reported that he did not experience any functional impairment from the lumbar spine disability and that the lumbar spine disability had not resulted in any incapacitations.  A VA range of motion summary in April 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  Left and Right Lateral flexion were 0 to 30 degrees.  Left and Right Rotation were 
0 to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The VA examiner reported no radiating pain on movement and muscle spasm was absent.  The VA examiner also reported no tenderness of the lumbar spine and no signs of intervertebral disc syndrome with chronic and permanent root involvement.  

After considering the pertinent medical history, as detailed above, the Board finds that the RO's November 2008 rating action to reduce the Veteran's disability evaluation for lumbar spine disability from 20 percent to 10 percent was proper.  When viewed in total, the evidence of record warrants the conclusion that improvement has been demonstrated for the Veteran's lumbar spine disability.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the April 2008 VA examination, the Veteran's forward flexion was 0 to 90 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The VA examiner also reported no radiating pain on movement and muscle spasm was absent.  The Board finds that the Veteran does not meet the criteria for a 20 percent rating for lumbar spine disability and that the evidence makes it reasonably certain that improvement shown at the April 2008 VA medical examination will be maintained under the ordinary conditions of life.

The Board has reviewed the record and finds that the reduction was proper.  The medical evidence of record that was used by the RO as the basis for the reduction shows improvement in the Veteran's lumbar spine disability.  These records show forward flexion was 0 to 90 degrees and that there was no radiating pain on movement and muscle spasm was absent.  The Veteran also reported that he did not experience any functional impairment from the lumbar spine disability and that the lumbar spine disability had not resulted in any incapacitations.  Because the records show that the Veteran's lumbar spine disability had improved, the Board finds that there is a basis in these records to conclude that the Veteran had attained improvement in the service-connected lumbar spine disability under the ordinary conditions of life.  See Brown, 5 Vet. App. at 420-421; Schafrath, 1 Vet. App. at 594.

Under these circumstances, the Board finds that the evidence of record at the time of the November 2008 rating decision supported reduction of the 20 percent evaluation assigned for the lumbar spine disability.

Left Lower Extremity Disability Reduction

The Veteran contends that the reduction of the left lower extremity disability was improper and that he is entitled to the 40 percent evaluation.  He testified at the April 2011 Board hearing that he continued to have pain on a daily basis, especially with sitting and standing; he said that he had to take medication for the pain.  The Veteran testified that his left foot was completely numb and that he suffered cramping and aching of the left foot.  

The Veteran is competent to report that he has experienced left lower extremity pain since separation from service.  See Buchanan, 451 F.3d 1331.  The Veteran's testimony presented at the April 2011 Board hearing goes to the question of whether the left lower extremity symptomatology has shown improvement since the November 2008 rating action.  See Davidson, 581 F.3d 1313; Jandreau v. Nicholson, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).

In a December 2004 VA treatment record, the VA examiner reported decreased sensation to light touch of the left lower extremity.  In an October 2005 VA treatment record, the VA examiner reported decreased sensation to light touch of the left lower extremity.  In a December 2005 private treatment record, the private examiner reported chronic denervation of the left lower extremity that was moderately severe.  A January 2006 VA treatment record reported that severe numbness in the left foot had completely vanished after back surgery.  A June 2006 VA treatment record reported plantar flexion strength was slightly reduced.  

In a May 2007 VA treatment record, the VA examiner reported decreased sensation in the foot and lower part of the leg.  A June 2007 VA treatment record reported cramps in the left foot.  An October 2007 VA treatment record reported no neurological symptoms and no motor or sensory disturbances.  A November 2007 VA treatment record reported no neurological symptoms or sensory disturbances.  A January 2008 VA treatment record reported no neurological symptoms.  

In the April 2008 VA examination, the Veteran reported pain that radiated to the left leg.  The VA examiner reported no numbness or permanent root involvement.  The VA examiner reported motor and sensory functions were within normal limits.  The VA examiner diagnosed status post lumbar fusion, but there is no evidence of a diagnosis regarding the left lower extremity.  

After considering the pertinent medical history, as detailed above, the Board finds that the RO's November 2008 rating action to reduce the Veteran's disability evaluation for lumbar spine disability from 40 percent to noncompensable was proper.  When viewed in total, the evidence of record warrants the conclusion that sustained improvement has been demonstrated for the Veteran's left lower extremity disability.  A 10 percent rating is provided for mild incomplete paralysis.  In the April 2008 VA examination, the VA examiner reported no numbness or permanent root involvement.  The VA examiner reported motor and sensory functions were within normal limits.  The VA examiner diagnosed status post lumbar fusion, but there is no evidence of a diagnosis regarding the left lower extremity.  The Board finds that the Veteran does not meet the criteria for a compensable rating for left lower extremity disability and that the evidence makes it reasonably certain that improvement shown at the April 2008 VA medical examination will be maintained under the ordinary conditions of life.

The Board has reviewed the record and finds that the reduction was proper.  The medical evidence of record that was used by the RO as the basis for the reduction shows improvement in the Veteran's left lower extremity disability.  The 
April 2008 VA examiner reported no numbness or permanent root involvement and also reported motor and sensory function were within normal limits.  Because the records show that the Veteran's left lower extremity disability had improved, the Board finds that there is a basis in these records to conclude that the Veteran had attained improvement in the service-connected left lower extremity disability under the ordinary conditions of life.  
Under these circumstances, the Board finds that the evidence of record at the time of the November 2008 rating decision supported reduction of the 40 percent evaluation assigned for the left lower extremity disability, and that the criteria for restoration of a rating in excess of 0 percent have not been met.


ORDER

As the reduction to a rating of 10 percent from February 1, 2009 for lumbar spine disability was proper, restoration of a higher schedular rating is denied.  

As the reduction to a noncompensable rating from February 1, 2009 for left lower extremity disability was proper, restoration of a higher schedular rating is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


